MEMORANDUM **
California state prisoner Shaw Ronald Wensel appeals the district court’s denial of his 28 U.S.C. § 2254 habeas petition challenging the sufficiency of the evidence to support his 1995 conviction for attempted first degree murder, in violation of California Penal Code §§ 664 and 187. We have jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s decision to grant or deny a § 2254 petition, see Turner v. Calderon, 281 F.3d 851, 864 (9th Cir.2002), and we affirm.
Wensel contends there was insufficient evidence of premeditation to support his conviction for attempted first degree murder. Under California law, first degree murder is a willful, deliberate, premeditated, and unlawful killing. Cal. Pen.Code § 187(a). Viewing the evidence in the light most favorable to the prosecution, we conclude that a reasonable juror could have found premeditation to be proven beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Accordingly, we affirm the district court’s denial of Wensel’s § 2254 petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.